Explanations of vote
Oral explanations of vote
(PL) Mr President, new forms of crime and specialised criminal groups of an international nature present an enormous challenge to prosecuting agencies in the Member States.
Effective prosecution of offenders and the fight against the most alarming manifestations of lawbreaking are not possible without the creation of appropriate tools that the police can use to enforce the law. In the case of a problem such as cross-border crime, the rapid exchange of information between services in individual countries is essential if offenders are to be identified and actions coordinated. DNA databases and digital fingerprint records are a very important tool in the fight against crime. They enable an offender to be identified regardless of where the crime was committed.
The Dührkop Dührkop report on the stepping up of cooperation between prosecution agencies in combating terrorism and cross-border crime is a valuable initiative that reinforces the action in favour of greater security for US citizens that was initiated in 2005 by the Prüm Treaty.
Mr President, as we know, this report calls for an extension of the Prüm Treaty into the fight against cross-border terrorism. We all agree on the need to combat terrorism. That goes without saying. We all agree on the need for cross-border cooperation. However, the Prüm Treaty is about the enforced sharing of data, regardless of concerns over the protection and security of that data. Judging by the newspaper stories on the integrity of police forces in certain Member States, we should all be concerned about that sharing of data.
The actual content of the report would in fact significantly breach the civil liberties of citizens right across the EU, because the collection and passing-on of DNA data to other EU Member States becomes obligatory for the first time.
We are sleepwalking into a 'Big Brother' Europe, while our politicians stand idly by. It was for this reason that we voted against this report.
(PL) Mr President, the role of the Ombudsman is increasing, especially in the context of the solutions and challenges of the Treaty of Lisbon and the Charter of Fundamental Rights. We want to build a Europe for citizens, a Europe that is close to its citizens, a Europe that will be a model of observance of human rights and respect, so contact procedures and also procedures for cooperation between citizens and the Ombudsman institution should be made easier. The time taken for matters to be examined at Ombudsman level should be reduced to the bare minimum.
I would also like to draw attention to the principles of cooperation between national Ombudsmen and the European Ombudsman on the principle of subsidiarity. A division of roles and tasks will improve the efficiency of both of these institutions.
(SK) I voted for the report by my fellow Member Mr Adamou on organ donation and transplantation. We need to tackle the problem of the shortage of organs for transplants in Europe, which is the chief factor affecting transplantation programme.
There are some 60 000 patients in need of transplants on waiting lists across Europe. Mortality rates while waiting for a heart, liver or lung transplant usually range from 15% to 30%. According to a 2006 Eurobarometer poll, 56% of Europeans wish to donate their organs for transplantation purposes after their death. People should be encouraged to speak about organ donation and to communicate their wishes to their relatives. The training of medical experts should also be improved.
Statistics show that up to 81% of citizens of the European Union Member States support the use of a donor card, which makes it easier to identify the donor. In spite of that only 12% of Europeans have this card at present. I support the Commission's initiative to launch the European Donor Card.
(PL) Mr President, human life and health constitute the highest value for those responsible for health services in the Member States. All steps aimed at protecting them should meet with the express approval of the European Parliament.
Transplantology is one of the most rapidly growing branches of medicine. Thousands of people are given the chance to return to life, the chance, as it were, of a second life. The number of transplants carried out in the European Union in relation to the number of people awaiting them is still inadequate, and many patients awaiting a transplant die before an operation can be performed because of a lack of organs.
Action aimed at increasing the number of transplants performed is particularly important. One of the key methods of doing this is to promote transplantology among the public and to encourage potential donors to express their consent to their organs being taken after death. It is also important to set up and monitor an extensive system to control transplants carried out, in order to combat the unpleasant illegal trade in organs, which is not just the province of the poor regions of the world.
In my view, the Adamou report is an important signal for Member States who are stressing the gravity of the problem.
(PL) Mr President, I voted in favour of the report, as this is an exceptionally important, albeit difficult problem. The declaration of one's willingness to have one's organs transferred after death for transplantation into others is a gift of life; it is saving the lives of other people; it is something of exceptional worth to mankind.
It should be pointed out that there is a link between the shortage of organs and the illegal trade in them. An organ deficiency sometimes prompts people to break the law and acquire organs illegally in order to save a life. This is an ethical and moral problem as well as a legal one.
High requirements in terms of quality and safety in the fields of donation and the taking, testing, storage and transport of organs are not subject to discussion, as they constitute the basis for the success of a transplant.
Finally, we must bear in mind that an effective information policy at EU level must be conducted in order to increase our citizens' awareness of this subject. The problem in question should be a fundamental challenge for the Member States. Finally, the problem we are discussing today demands appropriate debate, further research, as well as solutions of a moral and ethical nature.
(CS) I would like to thank my fellow Members for supporting the European People's Party proposals concerning Europol and research. We are disappointed that Europol under-estimated the importance of monitoring international human organ trafficking. Even in Europe children vanish because of trade in organs, and not only in China but in Moldova, too, human organs are bought and subsequently sold at a high price to Europeans on the black market. This is of course why Europol must monitor the situation. We cannot prevent international transplant tourism without better coordination of the transplantation programmes across the Union. To achieve this, we must first of all agree on a common approach regarding informed consent for organ donation. I personally believe that experiments in the area of human embryo transfers are unethical and irresponsible. On the other hand, clinical research on adult stem cell produces excellent results in tissue transplantation, for example for heart patients, and this procedure does not violate respect for the uniqueness of human beings. Our report sends a strong signal to the Commission, which will soon proposal for a binding text.
Mr President, in addressing the subject of the report on organ donation, I wish to pay tribute to my former assistant, James Sullivan, who, as many of you will know, died tragically on 10 February.
In our office on 8 February, James and Aoife, another assistant, talked about presumed consent and agreed that should anything happen to either of them - both young people - they would donate their organs. We were not to know that tragically that night James would fall, and that on the Sunday the life-support machine would be switched off. It is a tribute to James that there are people across the European Union who now live because of his generosity. For his parents, Edna and Tom, in Cork in Ireland, who mourn his passing and who will never recover from his loss, the only hope they can hold on to is that James is no longer with us but that, owing to his generosity, others have lived.
Obviously, this is a very personal report for our office, and I support it fully.
(PL) Mr President, the donation and transplantation of organs is one of the fundamental problems requiring consideration and consensus both within the European Union and outside it. On the one hand we have tens of thousands of people awaiting transplants. On the other we have a serious medical, legal and ethical/moral problem.
We are all agreed that an effective transplantation system needs to be developed. A transplantation system cannot become an economic category and lead to organs being treated as goods on an internal market. If this were to happen, criminal groups would spring up that would take advantage of poverty and distress and thus deepen the exploitation of human beings, especially in regions affected by large-scale unemployment, deprivation and hunger.
Mr Heaton-Harris, regarding the meaning of 'GNSS', we now have two options: one is 'Galileo Navigation Satellite System' and the other is 'Global Navigation Satellite System'. Which one do you prefer, Mr Heaton-Harris?
Mr President, do you know, I have never had any sort of power in this place before! I think I would like to opt for 'Great British' - but no, we will go for 'global'. I am pretty sure it is 'global'. I was going to mention that in my Agency explanation of vote.
I shall now talk on the Commission's discharge for just one minute. As I have done every time since I entered this place, I voted against the discharge for the European Commission. I recognise that a lot of work has been going on within the Commission to try and sort out its own accounts. However, the work has been going on in systems, it has not been going on within the culture that operates within the European Commission. There is still to this day a culture of 'let's keep our heads down and not report wrongdoings' in the European Commission. Occasionally we all meet people working within the Commission who are able to tell us off-the-record things that should not be happening there, but will not go on the record and report it to the heads of their DGs.
I know this place does not like turning down discharges. It is a great shame because there is no political consequence. We had a legal opinion on that seven years ago. As I say, I voted against and I shall continue to do so in my time in this place.
Mr President, I voted for the 2006 discharge of the European Parliament, but against the marathon resolution which accompanied it, because it contains comments and questions that either state the obvious (paragraph 58), or do not uphold values which I consider important (paragraph 65). To think that the majority of this Parliament has just voted that members cannot employ their spouse, but can employ their lover, mistress or toy boy. Personally I have none of these, but I would still like to point out how absurd it is.
In my intervention earlier, I tried to correct the inaccurate claims about the voluntary pension fund, as did the fund chairman throughout the procedure. Sadly this was to no avail.
In paragraph 71, the authors criticise the fact that the fund did not update its actuarial calculations to the end of December 2007 by 15 March 2008. Apart from the fact that it is absurd for a report on 2006 to demand the presentation of accounts for 2007, I can reassure the authors. The update for 2007 has been done, but it will first be presented to the board of directors of the fund, which is a Luxembourg non-profit organisation. Mr President, can I just add that to err is human; to persist is of the devil. Since I am not devilish, I voted against.
(RO) In the Pomés Ruiz report Section I - European Parliament, I voted in favour of the amendment forbidding European Parliament members to employ family members. I believe this is correct text and I welcome the fact that the European Parliament plenary adopted this text.
The reasons are very simple: in some European Union Member States, including the country I come from, Romania, there is a debate regarding the credibility of parliamentary institutions and even of parliaments.
I think this is the correct position especially since, and I will give an example, including in the country I come from, Romania, the head of state himself has often had the political objective to make the institution of the Parliament and parliamentary action less credible, starting with errors or vulnerabilities related to the activity of the Member of Parliament.
This is the reason why, I repeat, I welcome the adoption of this text that could lead, together with other actions, to an increase in the prestige and credibility of Parliamentary institutions in the Member States and at a European level.
I voted against Parliament's discharge in the light of many of the press reports that have stemmed from an internal audit report drawn up by Parliament's services. This report has yet to be published and put out into the public domain. It says that there are some problems with what Members do with their different allowances in this place.
I think, as Members, we should all be as open and transparent as we possibly can. The best way to have dealt with the report would have been to put it in the public domain, because then people would have realised that it is not millions of pounds that are at issue, but a very small amount of money - still worth chasing and policing, and giving the Members that abuse the system a great deal of hassle and taking them to the courts over, but not as bad as the general public now think this whole place is.
So I voted against, because I think we should publish this report. I hope that Parliament's services, when advising the President of Parliament on any future reports, go for maximum transparency and publish as much as possible in the future.
Mr President, I could have given an explanation of vote on every agency, but in fact you made my point for me in the voting session. There are now so many agencies that not all of us know what they are and what they do. In fact, I am surprised that anybody in the House, apart from those who sat on the appropriate committee, knew what the GNSS Supervisory Authority does, or even what its budget was. I have great concerns that some of these agencies that we have voted to discharge the accounts for do not actually have any legal basis until the Lisbon Treaty is passed by all Member States. I wonder where the legal basis of the European Agency for Fundamental Rights comes from, for example.
So we are now passing accounts for agencies that do not have a legal basis in this place, and no one particularly cares. I find that quite upsetting. I think the European taxpayer would find it quite bemusing, and I happily vote against these agencies, because I think they are anti-democratic. I think that, if we are going to take responsibility for things, it should be done on the floor of this place and not by hiving off powers to quangos that we do not police properly.
(IT) Mr President, ladies and gentlemen, clearly I have become an unknown face since I have no longer been making explanations of vote in all the sittings, because I asked if I could explain the reason for my vote on the report by Marian Harkin, and the official made a note of it but I have not been called. Perhaps he did not know who I was. Mr President, you are the best of all the vice-presidents and I would like to thank you for this because you are allowing me to convey the fact that I am very much in favour of the report by Marian Harkin, which underlines the importance of volunteering in the European Union.
You know that the elderly, pensioners, have a lot of free time available and many of them use it for the benefit of their neighbours, for the benefit of other citizens, both in Europe and elsewhere. I am delighted that the Commission is being called upon to add the Seniors in Action Programme to the Youth in Action Programme, as I have been saying in the Chambers of this Parliament for many years, so I am delighted to say that finally much good is being done for the voluntary and seniors sector in the European Parliament.
Thank you very much, Mr Fatuzzo. Do you want your comment that I am the best vice-president to be recorded in the Minutes? Well, if you insist, we will record it in the Minutes.
Written explanations of vote
in writing. - (SV) We voted in favour of the report, as it is of the utmost importance to strengthen and improve the efficiency of cooperation between Member States in combating terrorism and cross-border crime. Parliament's report improves the wording on citizens' rights with a high level of data protection compared with the German initiative. This is good. Unfortunately, however, the report contains wordings on the processing of specific data concerning racial or ethnic origin, etc, and on the powers of foreign officials regarding arrest and questioning during joint operations. We worked very hard in the committee to have this removed from the report, but were unfortunately unsuccessful.
in writing. - (FR) I voted in favour of the report by Mrs Dührkop Dührkop, who approved, subject to amendments, the initiative of the Federal Republic of Germany with a view to the adoption of a Council Decision on the implementation of the decision on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime.
I would like to congratulate Germany on its initiative, which consists of ensuring that Member States observe the common technical specifications in connection with all requests and answers related to searches and comparisons of DNA profiles, dactyloscopic data (fingerprint images, palm prints, etc.) and vehicle registration data.
I support the report's statement that special categories of data concerning racial or ethnic origin, political opinion, religious or philosophical belief, party or trade union membership, sexual orientation or health should be processed only if absolutely necessary and in proportion to the purpose of the specific case and in compliance with specific safeguards.
in writing. - Conservatives have voted against this report as it extends the principles of the Prüm initiative into further areas which can be better handled by intergovernmental co-operation rather than harmonisation. The report calls for uniform legal practices at a European level which go wholly against the UK's established legal systems. Also the report calls for practices such as the obligatory passing of DNA data to other Member States, regardless of whether the person is convicted or suspected of a crime, and hot pursuit from foreign police forces, who would have the power to set up surveillance operations, arrest and question individuals, which is a breach of civil liberties.
in writing. - (SV) The Moderate Party today voted in favour of Mrs Dührkop Dührkop's (PSE-ES) report on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime. We support the contents of the report in the main.
However, we cannot support the rapporteur's Amendment 3. Our grounds for this are that we strongly distance ourselves from all forms of registration and processing of data on racial and ethnic origin. Even if the purpose of the recital is to restrict the use of the data in question, we cannot support the text as it nevertheless opens up the possibility of registering and processing such data.
in writing. - (SV) Police and judicial cooperation falls within the third pillar and is thus exclusively intergovernmental. The June List is in favour of increased cooperation between Member States to combat terrorism and other serious cross-border crime. Decisions in this area should therefore not be taken by the European Parliament or any other supragovernmental body.
Minimum rules on the individual's access to legal assistance and data protection are laid down in each Member State. Fundamental and extensive protection is already in place in this respect through the European Convention for the Protection of Human Rights and Fundamental Freedoms, which has been signed by all Member States. A functioning exchange of DNA already exists through Interpol.
It is also important to highlight the privacy aspect which the use of DNA demands. On this point we are therefore in line with the report regarding requests for the DNA of people who have been acquitted or discharged.
The report, however, goes too far in many respects when it discusses the introduction of framework decisions in many areas such as procedural guarantees and the adoption of a general legal instrument to cover the entire area of police and judicial cooperation. It even discusses setting up joint task forces. A country's military resources are strictly a national matter, and must not be regulated at EU level. The June List has therefore chosen to vote no to the report.
The report is part of the process of transposing the Prüm Treaty into the Community acquis. This Treaty is an integral part of the securitarianism that has been brought in under cover of the 'fight against terrorism', with the aim of strengthening cross-border cooperation at EU level in the field of 'combating terrorism', cross-border crime and immigration.
Despite containing some amendments that improve the initial proposal, the report does not move away from or denounce the creation of a worrying police cooperation framework (including 'the establishing of joint rapid intervention groups', enabling police forces from one Member State to operate in the territory of another), the creation of a 'Personal database' (including information on DNA, or, if 'necessary', on citizens' political opinions) and easier access to these for information services, all of which constitutes real violations of the rights, freedoms and guarantees of the citizens of the various Member States.
As a matter of fact, the dangers inherent in such a process have even been highlighted by the 'European Data Protection Supervisor' itself, which underlines the fact that instruments of this ilk are being implemented (and have been for some time) without duly safeguarding the protection of citizens' personal data.
It is for this reason that we voted against this report.
in writing. - (SV) I definitely consider that combating terrorism and cross-border crime is one of the things the EU should cooperate on. However, I consider that the report contains very many wordings that I cannot support, so I chose to vote against it.
in writing. - (FR) Faced with rising crime and threats to its security, the European Union must set itself two key objectives. The first objective consists of stepping up the fight against terrorism, which transcends borders and knows no limits in terms of violence and the threat it represents. The second objective remains the protection of fundamental rights on which Europe is built.
The adoption by all Member States of the Prüm Treaty proposed in 2007 by Germany forms part of the much needed improvement of police cooperation within the EU. The exchange of DNA profiles and valuable information, such as fingerprints and vehicle number-plates, between different national systems has already helped to solve numerous investigations. From the fight against abductions to international terrorism, not to mention the organisation of transnational events, these measures are essential.
However, European policy must combat crime, rather than build a system that will undermine the rule of law and destabilise democracy. The accessibility and use of personal data must be governed by European laws, which we can only hope will be adopted swiftly.
This report is a good illustration of the importance of the balance between data use and protection.
in writing. - (PL) Mr President, I voted in favour of the report on cross-border cooperation, combating terrorism and cross-border crime, as this is an immensely important problem that has existed since statehood came into being.
So far, criminals acting in border areas have taken advantage of the unwillingness of states to exchange confidential information, including personal information, and of the right to privacy. In addition, besides organised criminals and those acting on their own initiative, another important problem has arisen in recent times, and that is international terrorism.
Now, under the auspices of the European Union, in line with the principle of subsidiarity and with advanced and secure telecommunications, we can finally fight crime effectively and prevent terrorist acts. Thanks to the exchange of such information as DNA profiles, dactyloscopic data and national vehicle registration data, and thanks to broader police and court cooperation, we can ensure that criminals and terrorists do not feel safe in any of the EU Member States, or indeed outside them. I believe that this is one of the priorities that the EU should engage in without delay.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the report by Bárbara Dührkop Dührkop on the initiative of the Federal Republic of Germany with a view to the adoption of a Council Decision on the implementation of Decision 2007/.../JHA on the stepping up of cross border cooperation, particularly in combating terrorism and cross-border crime.
The new forms of crime, which have emerged following both the opening up of borders and the enlargement of the EU, demand greater cooperation between Member States in order to control crime and illegal immigration. It is important that this cooperation is not limited to the seven countries that signed the Prüm Treaty but that, as suggested by the first amendment in the report, a uniform set of procedural guarantees at EU level is laid down. I believe it is of fundamental importance that the European Union equip itself with a level of data protection which is high, harmonised and therefore able to guarantee law enforcement and the effective protection of citizens.
in writing. - (CS) The report by Mrs Bárbara Dührkop Dührkop on cross-border cooperation in combating terrorism and cross-border crime is very important for two reasons: firstly because it is necessary to combat effectively the above-mentioned phenomena, and secondly because of the issue of protection of civil rights and liberties. Consequently, these issues should be handled in a very sensitive manner. We need to reconsider Amendment 3 to the draft Council decision, which states that special categories of data concerning racial or ethnic origin, political opinion, religious or philosophical belief, party or trade union membership, sexual orientation or health should be processed only if absolutely necessary and in proportion to the purpose of the specific case and in compliance with specific safeguards. I see this as potentially seriously flawed. Who will decide what is necessary and in proportion and how will they reach that decision? Will it be some kind of 'Big Brother'? Or an anonymous police officer for whom protection of human rights may be a very minor issue? How is health or sexual orientation relevant to combating terrorism? These are some of the reasons why I recommend that we reject the draft resolution as it stands: we need a much more precise text as a foundation.
I voted in favour of the own-initiative report by Mrs Jäätteenmäki on a proposal for a decision of the European Parliament amending its decision on the regulations and general conditions governing the performance of the Ombudsman's duties. The Ombudsman has also asked for these aspects to be developed.
I welcome the report's proposals to adapt the Statute of the Ombudsman in order to eliminate any possible uncertainty concerning the capacity of the Ombudsman to conduct thorough and impartial inquiries in alleged cases of maladministration. Provided that professional secrecy applies, I welcome the obligation for officials to testify. I also support the fact that access to classified information or documents, in particular to sensitive documents, should be subject to observance by the Ombudsman of rules strictly equivalent to those in force in the institution or body in question.
I congratulate the rapporteur for stressing that the Ombudsman and his staff are required not to divulge any sensitive information or documents falling within the scope of Community legislation on the protection of personal data. The application of these rules will have to be monitored, which will not be easy.
in writing. - (PT) We voted in favour of this report which improves on the European Commission's proposals, although it is not yet clear what will be accepted. However, as the rapporteur sees it, voting will be concluded when it is known what will be accepted.
By letter of 11 July 2006 addressed to President Pöttering, Mr Diamandouros, the European Ombudsman, requested the European Parliament to initiate the procedure for modification of the Statute of the Ombudsman concerning several provisions he considers not to be the most adequate, namely: the power to intervene in cases before the Court of Justice of the European Union: access to documents of the Institution; the testimonials of officials; the information on possible criminal activities; cooperation with international institutions in the field of Human Rights/Fundamental Rights.
Some of those issues were already dealt with by Parliament in 2001, at the initiative of the then Ombudsman Mr Söderman. Parliament then adopted a resolution on 6 September 2001 on the basis of a report by the Committee on Constitutional Affairs, which put forward several amendments quite similar to the proposals now advanced. On that occasion an agreement with the Council, supported by the Commission, seemed within reach, but the negotiations were not concluded due to the expiry of the mandate of Mr Soderman.
in writing. - I supported the Jäätteenmäki report on the performance of the Ombudsman's duties and in particular welcome the changes to the Institutions' duty to provide the Ombudsman with information required in his work.
in writing. - I share Ms Anneli Jäätteenmäki's calls for a revision of the Statute of the European Ombudsman. The measures proposed within the report will increase the transparency of the EU and should be welcomed. I voted in support of the report's recommendations.
I voted in favour of the own-initiative report by Mr Adamou welcoming the Commission Communication 'Organ Donation and Transplantation: Policy Actions at EU level', and proposing an integrated approach to ensure the quality and safety of organs, to increase organ availability and to combat organ trafficking.
I welcome the areas of action identified, namely: improving quality and safety, increasing organ availability and making transplantation systems more efficient and accessible, in addition to a mechanism to strengthen cooperation between Member States and the adoption of a Community legal instrument setting quality and safety requirements for organ donation, procurement, testing, preservation, transport and allocation across the EU and the resources needed to meet these requirements.
in writing. - (SV) We support the report, as international cooperation to use important organs for transplantation is a good thing. We seek to promote the added value which can be gained from further coordination, but we do not, however, support harmonisation.
Therefore, we do not consider that the report should be taken as a pretext for setting up a separate EU coordination body, but instead wish to highlight the cooperative forms which already exist, and which are mentioned in the report.
Nor do we support the proposal for a European donor card. Decisions on the consent rules which are to apply to donation and transplantation should remain the preserve of the Member States, as these are largely based on moral values which are often locally and/or culturally bound.
in writing. - (PT) I voted in favour of the report by Mr Adamou on organ donation and transplantation: policy actions at EU level, as I believe that increasing public awareness on organ donation and transplantation, maintaining the non-commercial nature of donations and fighting global organ trafficking are important measures to ensure the quality and safety of donations in Europe.
Given the increasing need for organ transplants, the growing transplant waiting lists and the consequent rise in the number of deaths due to a shortage of donated organs, promoting best transplantation policies in the EU is vital for saving more lives and offering European citizens a better quality of life.
Therapeutic use of human organs involving the substitution of a non-functional organ for another one coming from a donor can, if successful, restore a full and healthy life for many years to people who would otherwise often require intensive care.
Although the use of human organs for transplantation has steadily increased in EU countries in recent decades, the number of people requiring a transplant is greater than the number of organs available for transplant. Official studies state that nearly 40 000 people are currently on waiting lists in Western Europe. Mortality rate while waiting for a heart, liver or lung transplant usually ranges from 15 to 30%.
Donor testing is important in minimising the risks to the recipient. As mentioned in the report, it is essential to screen donors and establish the presence or absence of risk of disease transmission, which involves a set of examinations. However, there is currently no consensus between Member States on these tests. Hence the importance of this report to encourage greater cooperation.
in writing. - (FR) I would like to use this vote to underline the permanent discrepancy that exists between the words and actions of the European Union in certain areas.
It is one thing to ask Member States to combat organ trafficking and to arm itself with an arsenal of criminal-law deterrents, but what are we supposed to think now that the Commission and several of these same Member States recognise Kosovo and its leaders, some of whom are personally involved in the trafficking of organs removed from Serbian prisoners executed for this purpose, if we are to believe Mrs del Ponte, former President of the International Criminal Tribunal for the Former Yugoslavia?
What are we supposed to think when no Member State takes sanctions against China, or raises any protest, while witness accounts and investigations all point to the fact that executions are being planned there according to organ requirements, sometimes of foreign patients? What will happen to these rich Europeans who get around the organ shortage by engaging in the morbid tourism that encourages these practices?
Mr Adamou's report is strangely ambiguous on these issues. Pious hope on the inside, deafening silence on the outside. We have seen it all before where certain countries are concerned.
in writing. - (FR) I voted in favour of this report. Organ donation saves lives; it is a gift of oneself which is the ultimate act of solidarity. Unfortunately, there is a continuing organ shortage and in Europe almost 10 people on transplant waiting lists die each day.
The EU must help bring national transplant organisations together. Increased cooperation would offer guarantees to patients who donate or receive organs outside their own Member State. Some new Member States whose healthcare systems are less richly endowed could benefit from this.
The organ shortage is all too often linked with organ trafficking. We are seeing the emergence of forms of 'transplant tourism' which exploit poverty outside the EU's borders. This 'trade' in human beings risks undermining the confidence of citizens and aggravating the shortage of voluntary organ and tissue donations.
The principle of free donation is also fundamental, although compensation for the costs of organ removal should be paid to living donors.
Finally, we should encourage biotechnology research that will provide researchers with a means of growing organs from existing tissues, either from the patients themselves or from other tissue donors.
in writing. - I voted in favour of the Adamou report which deals with an issue of vital importance to all of Europe and encourages cooperation between Member States on matters relating to organ transplantation. My own country, Scotland, has one of the lowest organ donation rates in the EU and the Scottish Government is working with health departments in the other nations of the UK to improve this situation.
I strongly believe in cooperation across the EU which will complement the transplant systems operating in each country and will encourage the highest standards in quality and safety requirements. Such cooperation can improve transplant services across Europe, ensuring improved access to donated organs on a non-commercial basis.
We welcome the positions taken by the rapporteur regarding the development of organ donation and transplantation in the EU; the ban on any form of financial transaction between donor and recipient, and on the commercialisation of transplants; and the struggle against transplant tourism in countries where trading in organs takes place and the recognition that the trade in organs is linked with social inequalities.
Transplants need to be developed; they save lives and transform the quality of life of many who are chronically ill, such as kidney patients.
If transplants are to be developed, a strong humanitarian awareness of organ donation needs to be encouraged, and this requires a specific social environment.
It is therefore good that the resolution in question recognises that the trade in organs in itself undermines organ donation and stops transplants from happening more frequently.
For awareness of organ donation to flourish circumstances apparently dictate that EU policy, and the commercialisation of health, welfare, and human needs must be opposed.
For the sake of maximising the profits of multinationals, this policy plunges millions of Europeans, even in our own country, below the poverty threshold, into unemployment and underemployment. They are forced to sell all they have so that their loved ones can get better.
in writing. - I echo Adamos Adamou's calls for policy action at EU level in the area of organ donation and transplantation. Last year around 2 400 people in the UK benefited from an organ transplant, but more than 1 000 people die every year waiting for a suitable donated organ. Consequently, Member States must take measures to improve their donor pool, through sharing best practice and increasing awareness of the very serious issue we face regarding organ donation. European governments and institutions must also do more to prevent the shameful trafficking of human organs. The report calls for measures that are essential to discourage transplant tourism and the more general problems we face on this issue, and I therefore voted in favour of the report.
in writing. - (FR) Organ donation in the European Union will face three major challenges in the coming years.
Firstly, there are insufficient organs available in the EU. Every day, this shortage causes the death of almost 10 patients on transplant waiting lists.
Secondly, the risks linked with organ transplantation continue to be a major concern. The transmission of diseases such as HIV, some strains of hepatitis or even cancer, remains a reality that affects European citizens.
Finally, EU Member States must tackle the question of organ trafficking, properly and in a coordinated fashion. Although this is still relatively rare within the Community, it still gives rise to political and, more importantly, ethical concerns.
The recommendations contained in the report by Mr Adamou are a step in the right direction: an exchange of best practice, increased cooperation, more organ sharing between Member States, better public awareness and the need to preserve the voluntary and non-commercial nature of organ donation.
These proposals, if adopted, will significantly and swiftly help to improve the conditions related to organ donation and transplantation.
in writing. - (SK) Safe, successful and accessible organ donation and transplantation are vital issues in today's Europe.
More than 60 000 patients are waiting for a heart, liver, lung or kidney transplant. Mortality rates while waiting for a transplant usually range from 15% to 30%.
Today I voted in favour of the report by my fellow Member Mr Adamou.
I welcome the initiative to establish a legal framework, which would introduce a common methodology and criteria for donor and organ transplant suitability. I believe that consensus between the Member States is the main condition for increasing the safety and quality of the complete transplantation process, from pre-transplant evaluation and the choice of a suitable donor to the timely operation and complex post-operation monitoring of patients. As a physician I would also like to stress the importance of close cooperation and exchange of best practices and information between health professionals in Member States.
Alleviating the shortage of organs is a serious challenge for Europe. I fully supported the rapporteur's call for the establishment of an efficient European system for identifying persons that could become organ donors upon their death. Such a system should provide for efficient communication and information methods, making the organs of those who are willing to donate them truly accessible.
Another important step towards increasing donor accessibility should be ensuring better information for the public. I am sure that if this sensitive debate is held at a national level, it will help to raise public awareness.
in writing. - (DE) Hundreds of thousands of people in Europe are living their lives on a waiting list, waiting for a second chance at life. It would certainly be helpful to improve the common structures and cooperation by way of a European Organ Donor Card, a joint organ donor pool and a transplant hotline.
Austria, like certain other countries, is exemplary in this respect because every Austrian who does not, while they are still alive, register their objection to the use of their organs after death automatically becomes an organ donor. For those countries where this is not the case, there will need to be a change of awareness, for the spectacular shortage of organ donation is closely linked to a lack of awareness amongst people in the street, but also amongst health professionals. Only when we address this problem, improve structures and undertake promotional measures can we increase the number of organ donations and transplants, and also bring a halt to the illegal trade in organs.
I voted in favour of the report on organ donation and transplantation: Policy actions at EU level, presented by m Mr Adamou.
As we all know, organ transplants can save lives and improve the day-to-day existence of many of our fellow citizens. However, the EU is currently suffering from a chronic shortage of organs: today 40 000 patients are waiting for a transplant and it is estimated that 10 of them die each day.
We have tackled this problem in particular by considering measures such as the introduction of a European donor card, stepping up cooperation between Member States, raising public awareness, establishing a transplant 'hotline' and promoting biotechnology research which may in future allow organs to be grown rather than donated.
However, the need to make up for this organ shortage should not lead us to sacrifice our values. I am delighted with the fact that this text insists on voluntary, unpaid and wherever possible anonymous donation, inviting Member States to fight more effectively against organ trafficking and transplant tourism.
in writing. - (FR) On 23 April, we will ratify a report on organ donation and transplantation and the actions to be taken to increase the number of organs available. This is a subject of the utmost importance: 10 people die each day in Europe due to the organ shortage; more than 15 000 European patients are on waiting lists; the average waiting time for a kidney - the most frequently transplanted organ - is more than 24 months in Belgium. These are difficult statistics to accept.
I backed the initiative to launch a European donor card. Considering the urgent nature of organ removal, once a potential donor is identified it would be extremely useful if we had a standard European card that could be read and understood by everyone. This initiative is also backed by the vast majority of Belgian citizens, the large majority of whom are in favour of organ donation. This, combined with the 'presumed consent' system and proper coordination between transplant centres, explains why our country leads the way in successful transplants.
Our one regret is that we were not more ambitious in recommending that the presumed consent system be adopted across Europe.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the report by Mr Adamou on 'Organ donation and transplantation: Policy actions at EU level, on organ donation and transplantation: Policy actions at EU level' for therapeutic purposes, which emphasises the importance of healthcare for citizens at EU and global level.
Consequently I believe that continuing efforts on research are necessary, in order to keep developing new treatment possibilities and better technical and organisational procedures for transplants, by coordinating projects and programmes, including between Member States.
I also believe it is of fundamental importance to promote the culture of organ donation by conducting awareness campaigns so that the increase in donations continues, and that this should include a reminder to citizens that they are four times more likely to receive an organ than to have to donate one.
Finally, I would underline the absolute importance of combating organ trafficking both within and outside the EU, by recognising that this unlawful action is always synonymous with poverty and desperation.
in writing. - The need for greater cooperation across Member States is essential if we are to help EU citizens who require an organ transplant.
in writing. - (PL) I supported the Adamou report on organ donation and transplantation, as I believe that organ transplantation is a major step forward in the service that science offers to man. Many people owe their lives to a transplanted organ and gain a better quality of life.
An increase in social awareness is needed, with an associated increase in the number of disinterested donors. I feel that the key factor in fighting organ deficiency is to create an effective system that identifies people who could, after their death, become organ donors when all the requirements in force in the Member States regarding expression of consent have been fulfilled. Social awareness and public opinion play an enormous role, so another important factor must be continuing education.
I voted in favour of the own-initiative report by Mrs Harkin on the role of volunteering in contributing to economic and social cohesion.
I admire her excellent research into volunteering as a major force nurturing civil society and strengthening solidarity - one of the core values of the EU. This recognition of the usefulness of volunteering in both the public and private sphere is essential to its development and to finding the balance between economic, social and the environmental aspects; i.e. the sustainable development that is at the heart of the European approach.
I regret that the report does not tackle the issue of the value of volunteering without also dealing with the type of voluntary activity that could be classed as paid volunteering since the rapporteur has defined volunteering as being unpaid. This report is an important step towards the vital recognition of Non-Profit Institutions (NPIs).
in writing. - (PL) Mr President, voluntary work makes a priceless contribution to building a civil society and full democracy by involving citizens in activities at local and regional level. The potential to develop such activities is of particular importance in countries where an active civil society runs up against persecution from elites who are exercising power. I supported Mrs Harkin's report because I agree that the European Commission should promote cross-border projects in the sphere of voluntary work where our nearest neighbour, Belarus, is concerned. For Belarusians in particular this would be a specific expression of support for their efforts in fighting the Lukashenko regime.
in writing. - (PT) There can be no doubt that what is known as 'volunteering' fulfils a very important social role as a contribution to finding answers to citizens' problems and needs, namely by promoting effective solidarity and mutual assistance.
For this reason we disagree with the idea of 'volunteering' as a matter of 'significant savings for public services'. On the contrary, we consider that the more States improve the public services offered and guaranteed to their citizens, the more important the role of volunteering will be.
As is mentioned, it is vital to ensure that 'voluntary activity is additional to public services and not a replacement of them'. 'Volunteering' cannot be used as a pretext or a means of encouraging States to neglect their responsibilities, specifically their social duties, by handing them over to pseudo-charitable organisations.
It is with this backdrop in mind that we are fighting for the need for effective and adequate support for non-profit organisations, among many others, the cooperative movement, local bodies and companies, residents' committees and sports, recreational, cultural, youth or children's associations.
Lastly, we underscore the fact that voluntary activity also depends on workers having free time, hence the need to avoid over-exploitation through working hours, low salaries or precariousness.
in writing. - (PL) A democratic system cannot function effectively without a civil society. I heartily welcome all initiatives that favour the building of social bonds and participative democracy, and I do not doubt that voluntary work is one such initiative.
I am also aware of how involvement and working for the benefit of others have a further effect in shaping positive attitudes to life. The contribution made by the voluntary sector to promoting intercultural dialogue and social integration and to rebuilding social trust and reintegrating those previously excluded from society is also invaluable.
I would also like to draw your attention to what, in my opinion, is the very significant economic aspect of voluntary work. Volunteering is an excellent opportunity to acquire new abilities and skills, thus improving one's chances in the employment market and enabling a smooth transition to be made from study to occupational activities, which is invaluable to young people in particular. Moreover, as the report's author remarks, voluntary work plays a significant part in shaping gross domestic product, which should not be overlooked.
I hope that the proposals contained in the report will persuade the European Commission and Member States to come up with further solutions that assist in promoting and institutionally reinforcing the voluntary sector.
in writing. - I voted in favour of the Harkin report recognising the immense contribution of the voluntary sector in promoting social and economic cohesion. The report expressly calls for authorities at the Member State, regional and local levels to recognise the value of volunteering, and to work in partnership with voluntary organisations. Such cooperation is, I believe, vital and in this context I welcome my own government's recent moves to increase substantially resources available to the voluntary sector across Scotland.
in writing. - (RO) I voted in favour of the resolution regarding the contribution of volunteering to the European social cohesion, but I would like to make some specifications of a financial-budgetary nature.
In the Youth in Action Programme, the European Union has launched the European Voluntary Service. It gives young people the possibility to undergo training courses in various professions or to work with non-governmental organizations in another Member State. The operators of this service are companies and NGOs accredited by the European Commission in each Member State.
But the problem is the budget of the European Voluntary Service. This is an amount that does not exceed 42 million euros every year, an amount that should finance the travel costs of a few tens of thousands of European volunteers, as well as the minimum related expenses. The interest of young people is very high and there are many organizations that want to implement this programme. In Romania only, a new Member State, there are over 60 organizations accredited for the exchange of volunteers and over 5,000 applications for this training course.
Although it has proven a highly attractive programme, unfortunately, the European Voluntary Service continues to be financed inadequately.
in writing. - (PT) I voted in favour of this report highlighting the role of volunteering in contributing to economic and social cohesion in the EU. There are more than 100 million European citizens engaged in voluntary activity, corresponding on average to an economic contribution of 5% of GDP. Volunteering leads to the direct involvement of citizens in local development and plays an important role in the acquisition of skills, and improving the employability of volunteers, enabling them to gain a very wide range of skills and competences.
I support this report which emphasises the fact that Member States and regional and local authorities should recognise the value of volunteering in promoting social and economic cohesion and should develop strategies to encourage volunteering. The Commission should work towards putting in place a system for all Community funds whereby volunteer activity can be recognised as a contribution to co-financed projects.
The Commission, the Member States and regional and local authorities should promote volunteering through education at all levels so that it is seen as a normal contribution to community life.
in writing. - I welcome Ms Marian Harkin's report on the role of volunteering in contributing to social and economic cohesion. The contribution volunteering makes to society is invaluable. Indeed, the fact that 100 million citizens across our 27 Member States are already engaged in voluntary activity is an encouraging figure that should be built upon. I voted in favour of the report's recommendations.
in writing. - (DE) Unpaid work by voluntary helpers is vital for the public good. It would be impossible to deal with disasters like flooding or major fires, in particular, without unpaid, unsalaried workers. We must realise that, without voluntary labour, a great deal would simply not function and also could not be financed by the state.
In many voluntary organisations, the number of active members is continually falling. The reasons for this include a shorter period of community service in lieu of military service, families relocating and pressure at work or school. For example, as a result of staff shortages voluntary fire service members are not being allowed to leave their workplace, even if the country reimburses their employer for their wages. Companies need a strong message that they also benefit from voluntary labour and we must make best-practice comparisons as to how voluntary activity can continue to be made attractive, so that we can achieve our goals.
in writing. - (SK) Voluntary work does not receive the support and attention it deserves in the European Union. This is why I voted in favour of the report by the rapporteur, Mrs Marian Harkin, on the role of volunteering in contributing to economic and social cohesion. I agree with the rapporteur that the European institutions must set up a flexible and non-bureaucratic support system.
Voluntary work must not be underestimated since it represents an important part of democratic life in Europe and involves more than 100 million Europeans of different ages, faiths and nationalities. It reflects the huge determination of individuals and strengthens the bond between citizens and the EU.
Volunteering has a long-standing tradition in the countries of Western Europe and in the US. In contrast, non-governmental and non-profit-making organisations in post-communist countries introduced voluntary activities only after the democracies had been installed. The World Organisation of the Scout Movement was completely banned by the totalitarian communist regime. At present, its activities are attracting more and more enthusiasts into its ranks: people of different ages and from different parts of the EU. Today we cannot imagine an event without the presence of church and charity organisations, without the presence of the Red Cross. Volunteers also help to invigorate and mobilise citizens from disadvantaged communities, for example in the European Volunteer Centre and in the European Youth Forum, as regards the principle of civil society, through development and by reviving and promoting traditions, originality and diversity of the regions.
I see volunteering as a form of renewable energy and consequently support the rapporteur's recommendation that 2011 be declared the European Year of Volunteering.
I can vouch for the social value of volunteering and I support its development and the recognition of its worth in our societies. I should like to make clear that the reality of volunteering may still be somewhat blurred in the statistical data, in definitions and in their usage.
The clarifications included in the report seem important to me and the measures suggested for shedding light on the existing data on this type of activity are necessary as this is an unpaid activity, which thus needs to be clearly differentiated from the activities of non-governmental organisations. The added value of these voluntary activities is very important for our societies, and it is therefore legitimate to recognise and distinguish it. However, we should not take advantage of its altruistic nature to replace the efforts that societies, responsible authorities or the private sector should make to boost the opportunities offered at Community level.
The various Community funds are designed to stimulate the European economy and foster, socio-economic cohesion and growth and sustainable development of European societies. Voluntary activity is a bonus that we, as citizens, offer others. We should encourage it and recognise it, but never view it as an extra that we can take advantage of or use as an excuse for doing less towards offering and creating a constantly improving quality of life in European societies.
in writing. - Volunteering in the EU requires greater recognition. The Harkin report sets out ways in which the Commission and Member States can help volunteering. I hope that the Commission will give its backing to 2011 being the European Year for Volunteering. I would like next year - 2009 - in Scotland to be the Scottish Year for Volunteers.
in writing. - (SK) Firstly, there is the problem of the financing for non-governmental organisations from Community funds. Small organisations that carry out very useful activities at local and regional level need special help to draw up applications. The paperwork that must be completed is almost the size of the Bratislava phone book. Bureaucracy has become so complicated that it stifles volunteers' enthusiasm. We have to protect Community programmes from being abused but caution and prevention must not make them less accessible to citizens.
Secondly, based on my personal experience as a member of the board of the Forum for Life, I can testify that volunteering contributes to social cohesion by creating human capital, regardless of the volunteer's age. In the Forum for Life young people learn responsibility and generosity and gain experience in building interpersonal relationships. Human capital is volunteering's greatest contribution to social cohesion. Therefore, the Member States and the regions are asked to apply this unsurpassed form of investment in our future.
Thirdly, volunteering must receive sufficient recognition. The men and women who devote their time to voluntary work while coping with changes in the labour market and in the importance of intergenerational solidarity in families and society must receive official recognition. In the Committee on Women's Rights and Gender Equality, I am the rapporteur for the report on this problem, which means that we will be able to continue this debate in the autumn.
in writing. - (PT) Bearing in mind that it is a public institution managing considerable financial sums, the EIB should make detailed information available on projects and actions funded. The EIB currently provides some general information on projects funded, including the country receiving the funds. Nevertheless, such information is insufficient. We therefore regret the rejection of an amendment tabled by our group, asking the EIB to extend its strive for transparency to disclosing the financial beneficiaries of global loans lent through financial intermediaries.
Furthermore, and among other important aspects, we disagree with the EIB having the objective of completing the single market by financing infrastructures aimed at liberalising markets - as is the case with energy - or that the emphasis should be placed on financing 'public-private partnerships' following a policy of using public funds to finance major private capital.
On the contrary, the EIB should use its financial resources as an instrument to effectively achieve 'economic and social cohesion' by promoting actions to reduce regional disparities, encourage real convergence and stimulate growth and employment, particularly in the EU's least economically developed regions, as well as towards an effective cooperation policy.
The EIB is called on to give more vigorous support to the financing of private capital, reinforce competition, promote the privatisation of energy, transport and planning infrastructure, and to fund large projects in partnership with private entities. This infrastructure is useful for capital, and it involves simultaneous privatisation, which is tantamount to speculation. The EIB is geared to the rules of competition and the free market; instead of meeting the needs of the people, it secures new profits.
The monopolies drain Community and national funding, exploited infrastructure and major projects, as well as resources given to them by the EIB. The monopolies thus reduce the already small amount of private capital they use by taking on projects that are detrimental to the community as a whole.
Tax revenue and the reduction of allowances and subsidies to tenants, pensioners, farmers and the working classes as a whole have been channelled into funding the monopolies.
Wind generators which destroy the environment, as in the Aegean Islands, sharply increased tolls on major public roads, private and public sector collaborations and so on - all are for the sake of profit made from contracting with individuals, and, of course, they are backed by state guarantees. Similar projects with no social control are also promoted in third countries to secure greater profits for businesses in the name of growth - the growth of capital, naturally.
I voted for discharge in respect of the European Union general budget for the financial year 2006 and the report by Mr Jørgensen, which recommends granting discharge to the Commission.
The report points out that 80% of Community expenditure is administered by the Member States under 'shared management' and that each Member State must be able to take responsibility for the management of EU funds received by it. Currently, this is accounted for either through a single national management declaration or in the form of several declarations within a national framework. There is an urgent need for an agreement between the Commission and the Member States on the reporting procedures for shared management in future, since it is deplorable that for structural measures, internal policies and external actions payments are still affected by high material errors at the level of implementing organisations.
I regret the Commission's tacit acceptance of the collective irresponsibility of the majority of the Member States concerning financial management of the EU. Finally, I support the idea of a European property authority.
in writing. - (NL) The Committee on Budgetary Control would like to grant the European Commission discharge for its financial management over the 2006 budget year. I do not support that decision, as I feel that postponing the discharge decision until autumn would be a better idea.
The European Commission is trying to rectify the large number of errors in relation to the structural funds. In addition, the European Parliament would also like to follow up on the proposed items for action in a working group. It remains to be seen, however, whether the actions will have the desired effect. After all, the number of errors in relation to the structural funds has been too high for many years now.
The practicalities with regard to the structural funds are unmanageable: errors arise as a result of excessive and widely varying rules for recipients of subsidies. The rules are an element of the legislation that applies until 2013. More focused and stringent auditing must address the problems at this point. By postponing discharge, Parliament would consider the results more thoroughly and would keep up the pressure.
In addition, Parliament can encourage the Member States to make more of an effort in relation to the national management declarations, in which the Minister is responsible for investing EU funds into the Member State.
Finally, I am calling for a suitable solution to be found with regard to the position of assistants, so that there are no problems with regard to their social obligations and tax payments.
in writing. - The Court of Auditors has been unable to approve the EU's books for the 13th year running. Although some progress has been made, this must continue to be tackled urgently and vigorously. Conservative MEPs are determined to keep pushing the Commission towards substantive reforms that we have long been calling for.
There should be zero tolerance of waste, fraud and mismanagement. The Commission has political responsibility and we will subject the budgetary control process to rigorous scrutiny.
But it is not only the Commission that has responsibility for accounting. Around 80 per cent of EU money is actually spent in the Member States. Parliament's report on the Commission's budget highlights the need for greater controls and coordination at a national level.
Member States need to take responsibility for these funds through national management declarations. Fortunately, progress is being made here but, up to now, too little to ensure a favourable Statement of Assurance. It is for this fundamental reason that Conservatives will once again be voting against the 2006 discharge for the European Commission and other institutions.
Among other important aspects, we emphasise that:
It is noteworthy that 'doubts' have once again been raised as to the use of Community funds in the scope of the EU's 'external action'. Doubts regarding final recipients, the amounts actually spent, the projects funded, basically, to what end the sums were actually put (we could add: in Iraq, in Afghanistan or in Kosovo, to name but a few examples). Curiously, the majority of the EP, normally so impressive in demanding measures, is being cautious in this case. Why should this be?
Furthermore, once again, outstanding budgetary commitments related to structural policies and the Cohesion Fund continue to increase, reaching EUR 131.6 billion.
It is worth remembering that, in accordance with the 'n+2 rule', this amount will 'expire' if it is not used by the end of 2008.
It is also worth noting that the Court of Auditors has pointed out that under the common agricultural policy, the Single Payment Scheme has given rise to a significant increase in the number of hectares and beneficiaries receiving direct aid. Among these, the Court has identified railway companies, horse riding/breeding clubs and golf/leisure clubs, as well as city councils, and has recognised that entitlements have been allocated to landowners who have never carried out any agricultural activity...
in writing. - I support Mr Jørgensen's report on discharge in respect of the implementation of the European Union general budget for the financial year 2006, Section III - Commission. Cooperation between Parliament and the Commission on such issues, especially regarding the implementation of the Structural Funds action plan, is to be welcomed. I therefore voted in favour of this report.
in writing. - I am dissatisfied that the Commission has not given a very exacting account of where money has gone and what it was spent on, particularly in the field of external actions. At a time when the EU is seeking to expand its areas of external, action it is unacceptable that accounting should be dealt with in such a casual manner.
in writing. - (PL) On 22 April 2008 an important discussion was held in connection with the vote on the budget discharge for 2006.
Despite a string of critical conclusions relating to the evaluation of budget execution for 2006, a positive application was submitted to Parliament for the discharge to be issued.
I would like to comment on several important problems.
Firstly, EU bureaucracy is too well developed, and so we must carry out a suitable review in agencies and similar institutions around the Commission's Directorates-General.
Secondly, the procedures for and the entire system of public orders need to be simplified to enable EU funds to be utilised.
Thirdly, beneficiaries are looking for a greater number of smaller projects and projects that are easier for the average citizen to access.
Fourthly, the progress made in the way EU funds are being utilised in the area of the common agricultural policy is worth noting. Meanwhile, there should be an investigation into the reason why there is a low level of take-up for the ERDF and ESF cohesion funds in the new Member States.
Fifthly, some Member States have entered certificates audited by national control agencies relating to the management of EU funds. This form of financial management in the EU should be extended to take in other countries of the Community.
Finally, it is worth emphasising that 2006 is the last year of the Berlin Agenda (2000-2006 financial perspective), so this should be a budget year that features a good take-up of EU money.
in writing. - (DE) I voted against the discharge of the Commission's accounts because, in many areas, budget funds were not used frugally and efficiently in 2006. This applies particularly to money from the Structural Funds, the corruption in many areas that was exposed in 2007, and contracts for building security. I have submitted several written questions with regard to the latter, which have not been answered satisfactorily by the Commission.
in writing. - (FR) I voted for discharge to the President of the European Parliament in respect of the implementation of its budget for the financial year 2006, and the report by Mr Pomés Ruiz recommending that Parliament vote for discharge. I welcome the idea that the new assistants' statute should enter into force at the same time as the Members' Statute.
Concerning the parliamentary assistance allowance, I believe that the contractual freedom of MEPs has to be maintained, which is a condition of their independence, under the supervision of national authorities in accordance with the principle of subsidiarity. Therefore, I am opposed to any measure limiting the freedom of Members to recruit their assistants, provided of course that work is actually carried out and paid accordingly.
Concerning the voluntary pension fund, which is a supplementary pension scheme financed jointly by the MEP and the employer, I agree with the publication of the names of beneficiaries and with the fact that the reform of this pension scheme should take place alongside the reform of the Members' Statute. Finally, I support the evaluation of staff needs to decide how many officials will be needed to assist MEPs following the entry into force of the Lisbon Treaty.
in writing. - (FR) The 30 or so reports voted on today concerning the discharge of the management of Community finances by the various EU institutions and agencies show that there is budgetary control. It also shows that it is precisely this control that helps highlight the failings, waste and abuses in the management of structural funds and external aid, or at least some of them. However, these reports also show that in spite of everything, Parliament has chosen to approve the management of European finances.
This is not a critical exercise; it is a political show of support for the Brussels machine of which it is part. Admittedly, it is concerned by the shortcomings highlighted by the audit report on the parliamentary assistants' allowance. It is also significant to note that the transparency which Parliament is so quick to demand from everyone else - the Council, Commission, Member States and agencies - clearly does not apply to it. This report, which could seriously undermine the reputation of this house, is not available to the public, and not even to all MEPs. Taking corrective measures after the event is not enough to dismiss these serious charges, and keeping them secret will not make them disappear.
in writing. - (PT) The discharge for the European Parliament's 2006 budget is tainted by suspicion, and all Members have been unacceptably tarred with this brush, because of the decision to classify as 'confidential' the internal audit report for 2006, which allegedly refers to irregularities in the use of the parliamentary assistance allowance.
A decision of this kind places all elected Members of the EP under suspicion, which we cannot accept. Consequently, our parliamentary group put forward an amendment insisting that 'the internal auditor's report be immediately made available to all Members of Parliament and to the public'. Unfortunately this proposal was rejected by the majority in Parliament.
As regards multilingualism, it is worrying that use of the EU's official languages is increasingly assessed from the 'economic' angle - that is to say, by taking its costs into consideration - and that new provisions periodically arise aimed at restricting their use, which jeopardises the right of the various speakers to speak and listen in their mother tongue in meetings or on official visits in the scope of the European Parliament's activity.
We further regret the fact that Parliament did not approve the amendment tabled by our Parliamentary group calling for the use of open-source software in the EP.
in writing. - (FI) I could not vote in favour of point 65 in report by Mr Pomés Ruiz, because it does not define the notion of relatives more precisely. If the text had spoken of prohibiting a 'family member' from being employed, point 65 would, I think, have been more defensible and acceptable.
in writing. - (PL) The rapporteur, Mr Pomés Ruiz, has written a good report.
I am pleased that the President of the European Parliament has accepted the principle of political dialogue in the context of the discharge procedure.
I am also glad to see the offer made by the Secretary-General to hold regular meetings with the Committee on Budgetary Control on the implementation of Parliament's budget, outside the framework of the annual discharge procedure.
in writing. - I voted against the motion for a resolution on this report, because I believe it is the height of hypocrisy for Members to vote to ban family members from legitimate employment on the one hand, and then refuse to open up details of the taxpayer-funded private pension scheme which they themselves benefit from on the other.
This includes, of course, the issue of whether Members repay their own contributions that are taken out of the general expenditure allowance paid to Members, as allegedly we believe many do not. At best this is not transparent, at worst it is blatant hypocrisy.
in writing. - I am sorry to say that I voted against this report. I could not support the reference to the Lisbon Treaty in paragraph 10, which takes account of the new budget procedure arising from the Treaty of Lisbon.
in writing. - It is disappointing that Members did not vote for more openness and the clear publication of the internal auditors' report.
in writing. - All the amendments that the EPLP supported in plenary today on the discharge of the European Parliament's 2006 budget were aimed at increasing transparency in matters where Parliament is responsible for administering public money.
Amendment 16: Following the disclosure of some of the details contained in the report by members of the Committee on Budgetary Control, the EPLP believes that, providing that ongoing investigations are not compromised, the publication of this report is in the public interest.
Amendment 4: The EPLP believes that this amendment reinforces the need for action to follow up on actions taken following the internal auditor's report.
Amendment 7: The EPLP voted in favour of this amendment, as it is important that the Budgetary Control Committee has a right to scrutiny over the plans for both of these statutes.
Amendment 11: The EPLP believes that, as the voluntary pension fund is partly paid through public funds, the list of members should be made public.
in writing. - I voted against this simply because I do not want the EU telling me who I can and who I cannot employ or engage.
I voted for discharge in respect of the implementation of the Council budget for the financial year 2006, based on the report by Mr Lundgren recommending that the European Parliament should grant discharge to the Secretary-General of the Council. I regret that, unlike other institutions, the Council does not publish an annual activity report, citing the Gentlemen's Agreement of 1970. However, it seems essential to do so in order for the Council be more accountable to European citizens. Under this Gentlemen's Agreement, the Council undertakes to make no amendments to the estimate of expenditure of the European Parliament. This undertaking is only binding in so far as this estimate of expenditure does not conflict with Community provisions, in particular with regard to the Staff Regulations of Officials and Conditions of Employment of Other Servants, and to the seat of the institutions.
In terms of the area of Common Foreign and Security Policy (CFSP), I support the call for maximum transparency and to make sure that, in accordance with point 42 of the Interinstitutional Agreement of 17 May 2006, no operating CFSP expenditure should appear in the Council's budget. Nevertheless, I believe that the Council should have a discretionary budget for the CFSP.
in writing. - (PT) The word 'transparency' is bandied about a great deal and many demands are placed on (some) Member States in this area at budgetary and economic policy level.
Nevertheless, the Council, the EU's supranational decision-making body made up of representatives of the various Member State governments - which will see its powers increased if the 'Lisbon' Treaty is adopted - would appear to be immune from such 'demands' as it has not submitted its annual activity report.
'Do what I say, not what I do'... This could be the Council's working motto for the 2006 discharge process.
Although the European Parliament report voted on today does not take a tougher, critical line on the Council's stance, it does at least call for this decision to be reconsidered, as well as for more information, namely regarding the amounts used under the Common Foreign and Security Policy (CFSP). It calls for an indication of the exact nature of expenses, item by item, and an ex-post assessment of European Security and Defence Policy 'missions' and of the actions of EU Special Representatives - clarification, to our mind, of the amounts used in the EU's interference and militarisation policy.
I voted for discharge in respect of the implementation of the Court of Justice (ECJ) budget for the financial year 2006, based on the report by Mr Lundgren recommending that Parliament should grant discharge to the Court of Justice's Registrar. I am delighted with the adoption by the ECJ of a code of conduct applying to Members and former Members of the Court of Justice, the Court of First Instance and the Civil Service Tribunal, including an obligation to submit a declaration of financial interests, although it is regrettable that this information is not published on the ECJ's website.
I note that the building issues (problem with the appointment of an independent expert for the extension of the main building; the signing of a lease-purchase contract between the Grand Duchy of Luxembourg and the ECJ setting out the provisions necessary to supplement the framework contract of 2001 and providing for the sale to the ECJ of the land on which the complex is situated for the symbolic price of EUR 1 when the ECJ becomes the owner of the buildings; lack of appropriate competition) confirm the need to create a European authority to handle all building-related matters for our institutions.
I voted for discharge in respect of the implementation of the Court of Auditors budget for the financial year 2006, based on the report by Mr Lundgren recommending that the European Parliament should grant discharge to the Court of Auditors' Secretary-General.
I congratulate them on the quality of the accounts, which were audited with a favourable opinion by an external firm and by the internal auditor. In terms of declarations of Members' financial interests, like my fellow Members, I note that in compliance with the ECA's Code of Conduct, ECA Members communicate a declaration of their financial interests and other assets (including shares, convertible bonds and investment certificates as well as land and real estate, together with their spouses' professional activities).
I agree with my colleagues that Members of all EU institutions should be required to submit a declaration of financial interests, which should be accessible on the Internet via a public register. However, a distinction must be made between enrichment, which should measure amounts, and the question of conflicts of interest, which should show the nature of assets held directly or indirectly and the personal relationships involved.
in writing. - (PT) This explanation of vote merely serves to illustrate that one of the aspects analysed in the 2006 Court of Auditors' discharge was the shortage of staff, given the volume of work this EU institution has to deal with.
It had already been noted in previous years that this Court lacked a sufficient number of officials to be able to operate fully and carry out its control functions.
Although some headway has been made in this area, the shortages remain to this day. The European Parliament's report itself reveals that this is partly due to the gap between the salary offered and the high cost of living in Luxembourg, where the Court of Auditors is located.
It is our firm belief that the effects of 'price stability' policy, that is to say wage restraint, are being felt here too: more exploitation.
I voted for discharge in respect of the implementation of the European Economic and Social Committee (EESC) budget for the financial year 2006, based on the report by Mr Lundgren recommending that Parliament should grant discharge to the EESC's Secretary-General.
Like many Members, I welcome the signature in December 2007 of a new Administrative Cooperation Agreement between the EESC and the Committee of the Regions (CoR) for the period 2008 to 2014, aware that such cooperation will be financially advantageous for the European taxpayer. In terms of controls, in its annual activity report, the EESC considered the number of ex post controls performed in 2006 insufficient. This situation seems to have improved, however. It is crucial that the controls carried out are rigorous. We should be pleased at the personal assurance given by the EESC's Secretary-General regarding the efficiency and regularity of ex ante and ex post controls.
At the same time, like many Members, I congratulate the EESC for setting up an audit committee made up of three EESC Members, whose tasks include the verification of the independence of the Internal Audit unit and the assessment of actions taken in response to the recommendations contained in the audit reports.
I voted for discharge in respect of the implementation of the Committee of the Regions budget for the financial year 2006, based on the report by Mr Lundgren recommending that Parliament should grant discharge to the Committee of the Regions' Secretary-General. Like many Members, I welcome the signature in December 2007 of a new Administrative Cooperation Agreement between the EESC and the CoR for the period 2008 to 2014, aware that such cooperation will be financially advantageous for European taxpayers. The new Agreement keeps the most important areas (infrastructures, IT and telecommunications as well as translation, including the production of documents) within the Joint Services' remit, while a limited number of services are de-coupled (internal services, socio-medical service, the library and prepress). I am delighted at the outcome of the unfortunate business of travel expenses for members of the CoR and salary transfers for some officials. Finally, I am delighted at the increased independence and resources of the financial verification service.
I voted for discharge to the European Ombudsman in respect of the implementation of the budget for the financial year 2006, based on the report by Mr Lundgren. Like many Members, I am surprised that over the period 2003 to 2006, the Ombudsman's commitment appropriations have steadily increased from EUR 4 438 653 to EUR 7 682 538 (+73%) and posts from 31 to 57 units (+84%), while complaints increased by 57% and new inquiries opened from 253 to 258 (+2%). At the operational level, I welcome the signing of the new framework cooperation agreement with Parliament for the provision of administrative services, and the appointment of the Ombudsman's first Secretary-General on 1 August 2006. It seems that the efficiency of controls could be improved in certain areas. I am also surprised by the recruitment difficulties mentioned in the Ombudsman's 2006 annual report, especially in relation to qualified lawyers, due to the two successive waves of enlargement (2004 and 2007), to staff turnover and to the difficulty in attracting and retaining candidates in Strasbourg with temporary contracts.
I voted for discharge to the European Data Protection Supervisor (EDPS) in respect of the implementation of its budget for the financial year 2006, based on the report by Mr Lundgren recommending that Parliament should grant discharge. Like many Members, I welcome the initiative taken by the EDPS and the Assistant EDPS to publish an annual declaration of their financial interests, in a form similar to that of Members of the European Parliament. It is fortunate that the administrative cooperation agreement between the Secretaries-General of the Commission, Parliament and the Council, signed on 7 December 2006 together with the EDPS, was renewed for a further period of 3 years with effect from 16 January 2007. Finally, we should note that the processes of ex post prior checking and issuing final opinions by the EDPS have well advanced and that the EDPS has decided to set up an internal control structure appropriate to its activities and requirements.
I voted for discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2006, based on the report by Mr Martin recommending that Parliament should grant the Director discharge. The discharge process should be simplified and rationalised for satellite agencies, which have increased in number (from 8 in 2000 to 20 in 2006) and now represent a total budget of around EUR 1 billion. I support the call for the Commission to present a study every five years on the added value of every existing agency and that it should have no qualms about closing an agency in case of a negative evaluation of its added value. Similarly, improvements are urgently needed to agencies' internal audit procedures, and I welcome the possibility of an inter-agency disciplinary board. I am surprised that the Court of Auditors once again found high carry-over rates in the implementation of the Foundation's budget (43% for administrative expenditure and 45% for operating activities) and at the doubts raised by the Court over the Foundation's compliance with the budget annuality rule.
in writing. - (FR) I voted in favour of discharge for the Director of the European Training Foundation in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. I am surprised that the Court of Auditors did not mention that the Director of the Foundation's declaration of assurance was subject to reservations.
in writing. - (FR) I voted in favour of discharge for the Director of the European Centre for the Development of Vocational Training (CEDEFOP) in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The Internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. I welcome the creation of a framework for cooperation between CEDEFOP and the European Foundation for the Improvement of Living and Working Conditions with a view to ensuring that available research funding is used in areas of common interest.
in writing. - (FR) I voted in favour of discharge for the Director of the Translation Centre for the bodies of the European Union in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. It is surprising to note the accumulated budget surplus of the Translation Centre of EUR 16.9 million in 2006 and that in 2007, the Centre should reimburse around EUR 9.3 million to its clients. This accumulation of surplus appears to show that the method that the Centre uses for pricing its translations is not precise enough.
in writing. - (SK) Europe needs multilingualism in order to survive. The first European Community Directive in 1958 refers to multilingualism. The Union does not use just one or several languages of its own choosing, which the majority of its citizens might not understand.
Translations of legislative, political and administrative documents enable the Union to fulfil its legal obligations. Multilingualism contributes to improving the transparency, legitimacy and efficiency of the Union. The restrictions caused by the multilingual regime have positive a influence on documents, which are more concise and produced within a given time frame. On behalf of the Slovak language (and those who use it), I am calling for the measures needed to solve the problem of the lack of jobs for translators in the EU institutions to be included in the budget for 2009.
I ask the European Parliament to translate without delay, and to continue translating, all legislative, political and administrative documents from this term into Slovak and into all the other official languages of the Union, so that the citizens can monitor the political activities of all the institutions, the most important being the verbatim reports of proceedings of the parliamentary debates. I am putting it on record that I am making a written declaration in favour of the preservation of the multilingual regime, and I call on the Slovak translators and interpreters to contribute, via their linguistic knowledge, to multilingualism in Europe.
in writing. - (FR) I voted in favour of discharge for the Director of the European Centre for Disease Prevention and Control in respect of the implementation of its budget for the Financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. There should be concern that, once again, legal commitments have been entered into by the Centre in the absence of prior budgetary commitments, which is contrary to financial regulations. The Centre must take the necessary measures, including in terms of financial management, to improve the commitment and payment procedures.
in writing. - (FR) I voted for discharge for the Director of the European Monitoring Centre for Drugs and Drug Addiction in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. Overall, MEPs welcome the efforts made by the Monitoring Centre to improve the implementation of its budget even though its level of carried over appropriations remains high. I welcome the Monitoring Centre's desire to carry out an evaluation of its operations in 2007 and the fact that a management plan is expected for 2008 and 2009.
in writing. - (FR) I voted in favour of discharge for the Director of the European Union Agency for Fundamental Rights (formerly the European Monitoring Centre on Racism and Xenophobia) in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. The annual reports and accounts on the Agency's 2006 and 2007 work programme contain relatively little information on the budget implementation, financial information, risks, evaluation and auditing of the Agency, which needs to improve the quality of its information and publish its annual activity report on its website.
in writing. - (FR) I voted in favour of discharge for the Director of the European Agency for Reconstruction in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. I welcome the Agency's role in developing and consolidating stability in the Balkans region and in the sound management of the CARDS programme. The Agency has entirely fulfilled its mandate and it can now wind down its activities; this is planned for the end of 2008 in order to entrust the management of assistance to Serbia, Kosovo, Montenegro and the Former Yugoslav Republic of Macedonia (FYROM) to the Commission delegations in those countries.
in writing. - (PT) This agency was set up after NATO's attack on the former Yugoslavia and manages the EU's main 'assistance' programmes in the Balkans.
Its objectives are clear and include, as could only be expected, 'help' in 'reform' processes leading to the creation of institutions and a 'Rule of Law' in the EU's own image and according to the EU's ambitions, namely through the establishing of a 'market economy', i.e., a capitalist one.
Perhaps the EP, is wrapped up in the enlargement of NATO and the EU, 'is convinced that, at the point where the Commission takes over the management of the new Instrument for Pre-Accession Assistance, (...), it should finally present to the Council a new mandate for the Agency, which should, as decided, finish its work in the Balkans by the end of 2008 and be converted into a truly European agency for external actions'. It further clarifies that 'a new mandate for this successful agency would be the most efficient way of carrying out the new tasks in external actions' (...) 'in areas where traditional development assistance cannot be implemented'.
In other words, the unacceptable transformation of this agency into yet another instrument supporting the EU's policy of interference in other regions of the world.
in writing. - (FR) I voted in favour of discharge for the Director of the European Environment Agency in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. It is surprising that a considerable amount of budget appropriations for operating activities was reported by the European Environment Agency to have been carried over to the financial year 2007; this supposes a failure to comply with the budgetary principle of annuality. There should also be criticism of certain malfunctions in the Agency's control system, which has not clearly separated the functions of authorising officer and accounting.
in writing. - (FR) I voted in favour of discharge for the Director of the European Agency for Safety and Health at Work in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. I congratulate the Agency on its work in disseminating prevention methods in the field of health and safety at work in the EU. I nevertheless regret the fact that it does not communicate sufficiently with the social authorities of the Member States, which are specialised in health and safety at work.
in writing. - (FR) I voted in favour of discharge for the Director of the European Medicines Agency in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. I cannot understand the concerns of the board of the European Medicines Agency that the new tasks being allocated to it are not sufficiently funded. Indeed, the Agency's financial situation appears to be flourishing, with a low level of use of funds (less than 60%) and considerable accounting surpluses associated with accumulations, and at the same time a subsidy from the Community and fees paid by the undertakings to maintain Community marketing authorisations for medicines (in other words revenue of EUR 119 million in 2006 plus a Community subsidy of EUR 31 million).
in writing. - (FR) I voted in favour of discharge for the Director of the European Food Safety Authority in respect of the implementation of the budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. I find it curious that there has been under-implementation of the Authority's expenditure, which is apparently mainly due to the problems associated with the policy of recruiting highly-qualified scientific staff in Parma (only two thirds of the 250 posts provided by the Authority could be filled by the end of 2006) as well as incoherence in the accounts.
in writing. - (FR) I voted in favour of discharge for the Director of the European Maritime Safety Agency in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. With regards to the Agency, I regret that the utilisation rate for payment appropriations for anti-polluting measures at sea is too low (67.7%), while Parliament has largely supported this type of measure in the context of the budgetary procedure. Finally, there should be concern regarding the fact that the number of budgetary transfers is too high, there is unsatisfactory recruitment planning and an incorrect presentation of the budget.
in writing. - (PT) The number of agencies and other Community bodies has multiplied in recent years - from the Treaty of Nice up to what is now known as the draft 'Lisbon' Treaty. Based on the most varied objectives, their goal, for the most part, is to serve as a catalyst for reinforcing the increasingly supranational nature of the European Union's institutions and policies.
On the whole, they are set up to 'coordinate' or 'help' Member States in different areas, and the number of these agencies and bodies has gradually increased: with regard to the discharge process, there were 8 in the year 2000 and more than 20 in 2006!
Although not exhaustive, here are a few examples: the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), the European Railway Agency, the European Environment Agency, the European Agency for Reconstruction (Balkans), the European Food Safety Authority, the European Maritime Safety Agency, the European Aviation Safety Agency, ...
As regards the discharge for these agencies, the Court of Auditors has made a general observation on their failure to observe in their activities measures laid down in the Financial Regulation, the Staff Regulations and the rules on public procurement, to name but a few examples.
in writing. - (FR) I voted in favour of discharge for the Director of the European Aviation Safety Agency in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. We need to review the fees structure of the European Aviation Safety Agency in order to bring costs and revenue for certification activities into balance (revenue of EUR 35 million against costs of EUR 48 million).
in writing. - (FR) I voted in favour of discharge for the Director of the European Railway Agency in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. With regards to the functioning of the European Railway Agency, it is regrettable to note very significant carryover of funds (85% for operating expenditure) and we should welcome the fact that the Agency has decided to implement the 24 internal control standards set by the Commission for 2008 as well as its decision to recruit a procurement officer to speed up this function and make it reliable, along with an internal auditor.
in writing. - (FR) I voted in favour of discharge for the Executive Director of the European Network and Information Security Agency in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and to close agencies that are not useful. Regarding the European Network and Information Security Agency, I would like to say that I do not share the opinion of the European Parliament, which rejects the Commission's proposal to transfer the responsibilities of the Agency to a new European Telecom Marketing Authority, whose tasks from 2010 would consist of ensuring that the national regulators work as an efficient team on the basis of common guiding principles, delivering opinions and assisting in preparing the single market measures of the Commission for the telecoms sector.
in writing. - (FR) I voted in favour of discharge for the Director of the European Agency for the Management of Operational Cooperation at the External Borders (FRONTEX) in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. Regarding FRONTEX, it is not right that the Agency only obtained full financial autonomy from 1 October 2006 and that before that date, all administrative expenditure required the authorisation of the Commission in Brussels. I congratulate the Agency on its work, despite insufficient resources, and I hope that these will significantly increase in the future.
in writing. - (PT) Among other possible pertinent considerations on the discharge of this Agency's budget, one should point out the considerable sums left over at the end of 2006, and what is more, that two amending budgets were approved in that same year, the objective being to increase its budget.
After these amending budgets, this Agency's budget increased to EUR 19.2 million. Yet at the end of 2006, and based on the Agency's own accounts, it held EUR 14.3 million in cash!
Some irregularities regarding staff management were also observed, namely concerning recruitment criteria and procedures which were not in line with the general provisions of the Staff Regulations of officials of the EU institutions (as a matter of fact this is a recurrent situation in the budget discharge of various community agencies, in which several criticisms have been raised concerning non-compliance with the Staff Regulations).
Such is the political desire to make progress with the communitarisation of "border management” at EU level and to set up Frontex - which we obviously oppose - that financial resources have been provided over and above the proven capacity. Which leads me to say that in 2006 it was definitely a case of putting the cart before the horse...
in writing. - (DE) We have struggled to get the wastage and misuse of money under control ever since the EU began. It is time for the fight against corruption at the top level to begin at long last, such that demands are actually made for monies wrongfully paid out to be paid back, and we have to make the most of opportunities to save money. This would include, for example, limiting ourselves to one location for Parliament, as well as more sensible use of funds by EU agencies. We are authorising a duplication of some things, like the Agency for Fundamental Rights, while at the same time, worthwhile agencies such as Frontex are being starved out. This cannot be allowed to continue.
in writing. - (FR) I voted in favour of discharge for the Administrative Director of EUROJUST in respect of the implementation of its budget for the financial year 2006 on the basis of the report by my Austrian colleague Mr Hans-Peter Martin, which recommends to Parliament to give discharge. The discharge procedure should be simplified and streamlined for the decentralised agencies, which are growing in number (from 8 in 2000, to 20 in 2006) and represent a total budget of around EUR 1 billion. I support the request for the Commission to present a study every five years on the added value of each agency and not to hesitate to close an agency if the analysis concludes that it is not useful. The internal audit procedures of the agencies also need urgent improvement and I support the possibility of having a common disciplinary board for all the agencies. Regarding EUROJUST, I am surprised by the problems associated with failure to comply with the principle of segregation of powers for the tasks of the authorising officer and financial verifier, and that cooperation with the European Anti-Fraud Office (OLAF) is still so deficient.
in writing. - (FR) I voted for discharge to the Director of the European Police College (CEPOL) in respect of the implementation of its budget for the financial year 2006 on the basis of the report by Mr Martin recommending that Parliament should grant discharge. The discharge process should be simplified and rationalised for satellite agencies, which have increased in number (from 8 in 2000 to 20 in 2006) and now represent a total budget of around EUR 1 billion. I support the call for the Commission to present a study every five years on the added value of each agency and not to hesitate to close agencies that are not useful.
Similarly, improvements are urgently needed to agencies' internal audit procedures, and I welcome the possibility of having an inter-agency disciplinary board. While taking into account the reasons given by the College, in particular that it was difficult for this new Community body to meet the principles of the Financial Regulation straight away and that control systems have since been put in place, it would seem normal that, by June 2008 at the latest, this body should fully comply with the provisions of the Financial Regulation.
in writing. - (FR) I voted for discharge to the Commission in respect of the implementation of the budget for the 6th, 7th, 8th and 9th European Development Funds (EDFs) for the financial year 2006 on the basis of the report recommending that Parliament should grant discharge by Mr Fjellner, who in fact took over the very good work by Mr Stubb, who has been appointed a minister in the Finnish Government.
Like many Members, I regret that the EDF was not budgetised under the financial perspective 2007 to 2013 and such budgetisation should be a priority objective for the multiannual financial framework after 2013. In the meantime, the procedures for management of the EDF should be simplified, in particular by making it possible to close previous EDFs as early as possible and by standardising their financial rules. With the start of a 10th EDF in 2008, there are no less than four EDFs for the Commission to manage simultaneously.
Finally, I am surprised at the sum of EUR 10.3 billion of 'outstanding commitments' which is 25% of the total funds committed, and it is imperative that the Commission should reduce these funds still more drastically, especially old and dormant commitments.
in writing. - (FR) I voted for discharge to the Director of the European GNSS Supervisory Authority in respect of the implementation of the budget for the financial year 2006 on the basis of the report by Mr Martin recommending that Parliament should grant discharge.
The discharge process should be simplified and rationalised for satellite agencies, which have increased in number (from 8 in 2000 to 20 in 2006) and now represent a total budget of around EUR 1 billion. I support the call for the Commission to present a study every five years on the added value of each agency and not to hesitate to close agencies that are not useful.
Similarly, improvements are urgently needed to agencies' internal audit procedures, and I welcome the possibility of having an inter-agency disciplinary board. Concerning the European Global Navigation Satellite System (GNSS) Supervisory Authority, it should be noted that from 1 January 2007 the Authority has been the owner of the tangible and intangible assets of the Galileo programme, which will be 100% publicly funded and must therefore be subject to particularly close scrutiny.